Citation Nr: 1427698	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-48 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to higher initial ratings for gastrointestinal reflux disease (GERD) with Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active military service from December 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the pendency of the appeal, by way of an October 2011 rating decision, the RO awarded an increased rating of 60 percent for GERD with Barrett's esophagus, effective from August 23, 2011.  

In a July 2012 decision, the Board determined that the Veteran's GERD with Barrett's esophagus should have been assigned a 60 percent rating effective from November 24, 2009.  In a subsequent rating decision, dated in July 2012, the Appeals Management Center (AMC) implemented this award of a November 24, 2009, effective date for the 60 percent rating.  

In April 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Veteran thereafter appealed the Board's decision regarding the rating for GERD with Barrett's esophagus to the United States Court of Appeals for Veterans Claims (Court), and argued that the Board failed to consider the issue of entitlement to a total disability rating based on individual unemployability (TDIU) despite the fact that it was raised by the record, and specifically through the Veteran's assertions that his GERD with Barrett's esophagus affects his ability to work.  In a Memorandum Decision dated in October 2013, the Court determined that the Board had not included an adequate statement of reasons and bases for declining to award a TDIU that was raised in conjunction with the rating question.  

The Board notes that in its conclusion, the Court set aside the Board's decision.  A reading of the order suggests that the Court wished to set aside the decision in its entirety, which would have the effect of nullifying the award of 60 percent effective from November 24, 2009.   However, in light of arguments made and language used by the Court in its analysis, the Board assumes that when setting aside the Board's July 2012 decision, the Court likely did not intend to set aside the partial award of an earlier effective date for the 60 percent rating.  It also appears that the Court's order was directed at the rating issue relative to GERD and Barrett's esophagus and not to other aspects of the Board's decision.

The Board notes that in December 2011, the Veteran had filed a separate claim for entitlement to a TDIU.  After additional development had been undertaken, and by way of a November 2012 rating decision, the RO granted entitlement to a TDIU, effective from August 23, 2011.  

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a February 2014 VA Form 21-22a, the Veteran appointed Robert V. Chisholm, attorney at law, as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  


REMAND

The Veteran contends that his gastrointestinal disorder effects his ability to obtain and maintain employment.  As previously discussed above, in the July 2012 decision, the Board determined that the Veteran should be assigned a 60 percent disability rating for his GERD with Barrett's esophagus from November 24, 2009.  In addition, the Board recognized that the Veteran's GERD with Barrett's esophagus had an effect on his employability, but found that the evidence failed to show that his gastrointestinal disability affected his employability beyond that already contemplated by the schedular rating criteria.  In his Brief to the Court (Brief of Appellant), the Veteran, through his representative, argued that the Board committed prejudicial legal error when it failed to consider whether TDIU was reasonably raised by the record.  The Veteran contended that he had submitted evidence of unemployability, and specifically referenced medical evidence within the record, to include the September 2009 VA examination report, (wherein it was noted that the Veteran was not employed due to medical reasons) as well as the September 2011 VA examination report, (wherein the VA examiner determined that the Veteran's esophageal condition impacted his ability to work) in noting that the issue of TDIU had been raised by the record.  The Veteran essentially maintains that the July 2012 Board decision is inadequate because it does not include a statement of reasons or bases for declining to award a TDIU despite the fact that TDIU was part of his claim for a higher rating for GERD with Barrett's esophagus.  

In its October 2013 Memorandum Decision, the Court agreed with contentions made by the Veteran, and specifically referenced relevant and precedential case law addressing when the issue of unemployability is deemed to have been raised in an increased rating claim.  Specifically, the Court noted that:

"TDIU is a potential part of every increased-rating claim, and is 'implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.'"  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see 38 C.F.R. § 4.16(a)(2013) (explaining that TDIU may be assigned when a veteran is 'unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities'").  

In the remainder of its analysis, the Court observed that the Board evaluated the Veteran's GERD with Barrett's esophagus as one for an increased rating, and that the record reflected that the Veteran's esophageal conditions affected his employability.  As such, and in the Court's own words, the Board's failure to discuss TDIU when arriving at a decision regarding this particular rating claim contradicted well-established precedent and was not cured by any explanation that the Veteran was likely unemployed as a result of other conditions.  The Court further noted that in light of evidence that "[m]ultiple medical conditions" contribute to the Veteran's unemployability, the Board is required to address TDIU and the extent to which the Veteran's GERD with Barrett's esophagus contributes to his unemployment.  

The Board notes that the Veteran underwent a vocational assessment in March 2014 with a private vocational expert, E.C.  During his conversation with E.C., the Veteran stated that he began working for a railroad system in1974, initially as a mechanic, and from 1996 to 2003, as a commercial railroad engineer.  According to the Veteran, since his discharge from service, he had continued to experience symptoms of GERD, severe acid reflux, including heartburn and epigastric pain, dysphagia with acid reflux, stomach problems, nausea with vomiting, poor appetite, and weight loss.  The Veteran also reportedly experienced symptoms of pain in his feet since service - symptoms that prevented him from being on his feet or ambulating for any duration of time.  According to the Veteran, he exhausted all available sick time during the last year of his employment due to his service-connected conditions.  Upon reviewing the claims file, E.C. noted that the medical evidence of record documented the Veteran's orthopedic and intestinal symptoms, as well as the effect these symptoms had on his daily living and basic activities.  E.C. further noted that the Veteran's ambulation difficulties rendered him physically incapable of performing any job beyond the sedentary exertion level, and he did not have the requisite skills, education, or clerical aptitude necessary for sedentary occupations.  Based on his review of the claims file, as well as his discussion with the Veteran, E.C. determined that in his opinion, and within a reasonable degree of vocational certainty, the Veteran's service-connected conditions have resulted in his inability to secure and follow a substantially gainful occupation since leaving the railroad in 2003.  

Although this opinion indicates that the combined effect of the Veteran's service-connected disabilities prevent him from obtaining substantially gainful employment, in the October 2013 Memorandum Decision, the Court essentially instructed the Board to address the issue of TDIU as it relates to the Veteran's GERD with Barrett's esophagus, and specifically to discuss the extent to which this disability, by itself, contributes to his unemployment.  This is consistent with the fact that the Board's jurisdiction extended only to the question of higher ratings for GERD with Barrett's esophagus and not to other service-connected disabilities.  

The March 2009 VA examiner diagnosed the Veteran with severe gastroesophageal reflux disease with associated symptoms of nausea, stomach pain, and disrupted sleep, and determined that the Veteran's symptoms of stomach cramps, nausea, and coughing were either attributed to his GERD or side effects of his GERD medication.  The examiner also attributed the Veteran's sleeping problems to his gastrointestinal disorder.  At the September 2009 VA examination, the examiner noted that the Veteran was currently not employed due to "[m]ultiple medical conditions."  The Veteran was afforded another VA examination in June 2010, at which time he described symptoms of acid reflux on a daily basis, as well as recurrent symptoms of nausea, vomiting, dysphagia, esophageal distress, heartburn, and regurgitation.  According to the examiner, the Veteran's gastrointestinal disability had a severe effect on his ability to exercise, a moderate effect on his ability to shop, perform his chores, and participate in recreational activities, and a mild effect on his ability to travel, dress and bathe himself.  The examiner attributed the Veteran's retirement and subsequent unemployment to medical problems - specifically his arthritis.  At the September 2011 VA examination, the examiner indicated that the Veteran's esophageal condition did impact his ability to work, and the Veteran experienced daily abdominal pain, heartburn and nausea with occasional vomiting as a result of his gastrointestinal disability.  According to the examiner, the Veteran was unable to participate in recreational activities, perform his chores or shop as a result of his esophageal condition, and he reportedly spent three days of the week in bed due to his stomach issues.  

The Veteran was afforded another VA examination in October 2012, at which time, the examiner determined that the Veteran's GERD with Barrett's esophagus would have a severe impact on his ability to perform physical employment and a moderate impact on his ability to perform sedentary employment due to daily abdominal pain, heartburn and nausea with occasional vomiting.  According to the examiner, this condition would worsen with any bending or lifting activities.  As discussed above, the March 2014 opinion issued by E.C. indicates that the combined effect of the Veteran's service-connected disabilities rendered him unemployable after he left his job in 2003.  However, E.C. never opined that the Veteran's service-connected GERD with Barrett's esophagus alone was so severe that it precluded him from obtaining and maintaining substantially gainful employment.  

As such, the Board finds that the medical evidence of record, as it currently stands, is insufficient to determine whether the Veteran's GERD with Barrett's esophagus, by itself, is so severe that it results in an inability to obtain and maintain employment.  In light of the fact that the Court found that the Veteran's claim for a TDIU was raised in his claim for a higher rating for his gastrointestinal disability, and given that no examiner has specifically provided an opinion as to whether the Veteran's GERD with Barrett's esophagus alone causes unemployability, the Board finds that the claim for higher ratings for GERD with Barrett's esophagus should be remanded for another VA examination and clarifying medical opinion specifically addressing this issue.   

Accordingly, the case is REMANDED for the following action:
1. The Veteran should be afforded a VA examination to determine the effect, if any, of his service-connected GERD with Barrett's esophagus on his employability.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA, must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is also requested to elicit from the Veteran, and record for clinical purposes, the Veteran's full educational and employment history.  The examiner is requested to review all pertinent records associated with the claims file, including the more recent VA treatment records, and to conduct a physical evaluation of the Veteran.  All pertinent pathology associated with the service-connected GERD with Barrett's esophagus should be noted in the examination report.  All findings necessary to apply pertinent rating criteria should be made.  The examiner should then comment on the effect of the service-connected GERD with Barrett's esophagus alone on the Veteran's ability to engage in any type of substantially gainful employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, this service-connected disability alone is of such severity to result in an inability to obtain and to maintain employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  

Clear explanation for all opinions must be provided and a discussion of the facts and medical principles involved should be included.  If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. The AOJ should ensure that the above-requested development is complete.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim for higher ratings for GERD with Barrett's esophagus.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

